                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MARGARET E MacEACHERN,

      Plaintiff,
                                            Case No. 18-12609
v.
                                            HON. DENISE PAGE HOOD
CREATIVE SOLUTIONS
GROUP, INC.,

     Defendant.
_________________________________________/

                     ORDER DENYING DEFENDANT’S
                   MOTION FOR RECONSIDERATION [#21]

I.    INTRODUCTION

      On August 21, 2018, Plaintiff filed a four-count Complaint alleging that

Defendant discriminated against her on the basis of her pregnancy and sex, in

violation of Title VII and the Michigan Elliot-Larsen Civil Rights Act (“ELCRA”).

On November 1, 2019, the Court issued an Order Denying Defendant’s Motion for

Summary Judgment. ECF No. 19. On November 15, 2019, Defendant filed a Motion

for Reconsideration, ECF No. 21, arguing that the Court “fail[ed] to properly apply

the standard for summary judgment on the issue of pretext.” For the reasons that

follow, the Court denies the Motion for Reconsideration.
II.    BACKGROUND

       The relevant facts regarding this case were set forth in the Court’s November

1, 2019 Order. The Court incorporates those facts by reference in this Order.

III.   ANALYSIS

A.     Legal Standard

       In order to obtain reconsideration of a particular matter, the party bringing the

motion for reconsideration must: (1) demonstrate a palpable defect by which the Court

and the parties have been misled; and (2) demonstrate that “correcting the defect will

result in a different disposition of the case.” E.D. Mich. L.R. 7.1(h)(3). See also

Graham ex rel. Estate of Graham v. County of Washtenaw, 358 F.3d 377, 385 (6th

Cir. 2004); Aetna Cas. and Sur. Co. v. Dow Chemical Co., 44 F.Supp.2d 865, 866

(E.D. Mich. 1999); Kirkpatrick v. General Electric, 969 F.Supp. 457, 459 (E.D. Mich.

1997).

       A “palpable defect” is a “defect which is obvious, clear, unmistakable, manifest,

or plain.” Olson v. The Home Depot, 321 F.Supp.2d 872, 874 (E.D.Mich. 2004). The

movant must also demonstrate that the disposition of the case would be different if the

palpable defect were cured. E.D. Mich. L.R. 7.1(h)(3). Brown v. Walgreens Income

Protective Plan for Store Managers, No. 10-CV-14442, 2013 WL 1040530, at *1

(E.D. Mich. Mar. 15, 2013). “[T]he court will not grant motions for rehearing or

                                           2
reconsideration that merely present the same issues ruled upon by the Court, either

expressly or by reasonable implication.” E.D. Mich. L.R. 7.1(h)(3).

B.    Analysis

      The Court finds that Defendant fails to offer any new argument regarding

Plaintiff’s Title VII and ELCRA claims. Defendant’s current arguments, like its

arguments in its Motion for Summary Judgment, focus on the facts that favor

Defendant and generally ignore that the facts must be viewed in a light most favorable

to the non-moving party – Plaintiff. The Court does not weigh the evidence at the

summary judgment stage, see, e.g., ECF No. 19, PgID 389-90, as that is a function for

the trier of fact. For purposes of deciding a motion for summary judgment, it is

irrelevant that there are far more witnesses that have given deposition testimony or

submitted affidavits that favor Defendant.1

      The erroneous premise of Defendant’s arguments in its Motion for

Reconsideration is evidenced by several statements it makes:

      1.     “The Order summarily concluded the six things relied on by
      Plaintiff ‘constitute evidence’ of pretext and, thus, there is a genuine


      1
        The Court notes that: (a) some of the facts upon which Defendant relies in
its Motion for Reconsideration were not cited in its motion for summary judgment,
brief in support of the motion, or reply brief; and (b)a number of those facts are
attributed to deposition testimony attached to Plaintiff’s brief in response to
Defendant’s Motion for Summary Judgment.
                                          3
      issue of material fact precluding summary judgment. The Order
      erroneously failed to even consider CSG’s extensive, corroborated
      evidence against finding sufficient evidence of pretext. Accordingly, as
      a result of this palpable defect, . . .”


      2.     “While CSG obviously agrees with the holding, it takes issue with
      the Order’s brief characterization of CSG’s evidence regarding Plaintiff's
      poor performance. Whereas throughout, the Order cites specifically to
      testimony and other evidence relied upon by Plaintiff, the Order reduces
      CSG’s ample and compelling evidence to a one-sentence summary
      diminished by the qualifier ‘allegedly’ that in no way accurately reflects
      the strength of CSG’s case. The Order does not use that qualifier when
      citing to Plaintiff's unsubstantiated claims based on her own testimony.
      CSG is entitled to a more thorough consideration of the evidence that it
      submitted to the Court.”


      3.     “[T]he Order failed to even consider any of CSG’s extensive
      evidence or arguments to rebut Plaintiff’s assertion of pretext. . . . The
      issue is whether a reasonable jury could conclude it is more likely that
      CSG was motivated by discriminatory reasons than by Plaintiff’s poor
      job performance. Therefore it is imperative that all of the evidence be
      considered and analyzed on this issue.”


      4.    “The Order erroneously failed to even consider CSG’s extensive,
      corroborated evidence against finding sufficient evidence of pretext.”

ECF No. 21, PgID 401, 406-07, 411 (emphasis in original), 417. Defendant’s

arguments reveal the true basis for its motion for reconsideration – the Court’s ruling

was not in its favor the first time, and it seeks to persuade the Court to adopt

Defendant’s version of the case. The threshold for relief pursuant to Local Rule

7.1(h)(3) requires more.

                                          4
      Defendant argues that the six things the Court collectively cited as evidence of

pretext were unsupported, factually wrong or legally insufficient, but Defendant does

not demonstrate that any of those six things cited by the Court are false or inaccurate

on their face. Rather, Defendant simply offers extensive evidence2 that would

undermine and contradict that evidence – and the Court recognizes that evidence may

constitute the basis upon which a factfinder ultimately rules in Defendant’s favor. At

this stage of the proceedings, however, the Court does not evaluate the subjective

nature of Plaintiff’s (or her father’s) impressions of Plaintiff’s capabilities or other

testimony or evidence provided by Plaintiff. Those are issues of fact and credibility

for – and which will be determined by – the factfinder.

      Finally, as Defendant notes, it is Plaintiff’s “burden to produce enough

evidence to convince a reasonable jury that CSG’s termination of Plaintiff for poor

performance was a mere pretext for pregnancy discrimination. EEOC v. Decker

Transport Co. 2011 WL 1792763 (E.D. Mich., May 11, 2011), (citing White v. Baxter

Healthcare Corp., 533 F.3rd 381, 395 (6th Cir. 2008).” ECF No. 21, PgID 409

(emphasis in Defendant’s Motion for Reconsideration). For all of the reasons stated


      2
       The Court notes that, among other things, Defendant references
“uncontroverted testimony,” cites ways that other employees’ situations are
distinguishable from Plaintiff’s circumstances, and cites evidence that Defendant’s
employees discussed Plaintiff’s deficient performance issues.
                                           5
throughout the Court’s November 1, 2019 Order, the Court concludes that, although

it may be true that “[n]ot a single ‘thing’ on the list” of evidence of pretext proffered

by Plaintiff is “significantly probative,” when considered collectively, the evidence

of pretext proffered by Plaintiff is “significantly probative evidence.” Clark v. Coats

& Clark, Inc., 990 F.2d 1217, 1228 (11th Cir. 1993).3

      For the reasons stated above, the Court concludes there is no palpable defect by

which it or the parties has been misled and denies the Motion for Reconsideration.

IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendant’s Motion for Reconsideration [ECF No. 21]

is DENIED.

                                               s/Denise Page Hood
                                               DENISE PAGE HOOD
DATED: December 6, 2019                        United States District Judge




      3
        The Court concludes that, in order to conclude that Megivern v. Glacier
Hills Inc., 519 F.App’x 385 (6th Cir. 2013), and Vigil v. Servicesource Delaware,
Inc., 2016 WL 8669214 (M.D. Tenn., Dec. 30, 2016), are instructive (as Defendant
contends), the Court would have to make factual determinations. The Court also
finds the facts in each of those cases distinguishable from the facts of the current
case when they are viewed in a light most favorable to Plaintiff.
                                           6
